Matter of Natina F. (Zena F.) (2014 NY Slip Op 07748)





Matter of Natina F. (Zena F.)


2014 NY Slip Op 07748


Decided on November 13, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2014

Gonzalez, P.J., Tom, Renwick, Gische, JJ.


13453

[*1] In re Natina F., And Another, Dependent Children Under the Age of Eighteen Years, etc.,
andZena F., Respondent-Appellant. The Children's Aid Society, Petitioner-Respondent.


Tennille M. Tatum-Evans, New York, for appellant.
Rosin Steinhagen Mendel, New York (Douglas H. Reiniger of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Patricia Colella of counsel), attorney for the children.

Order, Family Court, New York County (Jody Adams, J.), entered January 18, 2013, which, upon a fact-finding determination that appellant mother permanently neglected the subject children, terminated her parental rights and transferred custody and guardianship of them to petitioner and the Commissioner of the Administration for Children's Services for the purpose of adoption, unanimously affirmed, without costs.
The court properly found that clear and convincing evidence demonstrated that despite the agency's diligent efforts to reunite the mother with the children, the mother permanently neglected the children based on the facts that although she had completed a multitude of programs and engaged in mental health therapy, she never developed the ability to empathize with or understand the children, and that she had exposed her then three year old son to the home birth of a sibling, rather than comply with the Agency direction to return him to the foster home prior to the birth.
The court properly found that a preponderance of the evidence demonstrated that it was in the best interests of the children to terminate the mother's parental rights to free them for adoption by their foster mother. One of the children has lived in the foster home for almost seven years, since she was 19 months old, and was thriving. The other child was recently placed [*2]in the home, and his needs were being addressed by the foster mother, who wanted to adopt him. A suspended judgement was not warranted given the mother's failure to progress in the seven years since placement of the older child.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 13, 2014
CLERK